Case: 20-60323     Document: 00516264184         Page: 1      Date Filed: 04/01/2022




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                          April 1, 2022
                                  No. 20-60323
                                Summary Calendar                        Lyle W. Cayce
                                                                             Clerk

   Dean C. Boyd,

                                                             Plaintiff—Appellant,

                                       versus

   Justin Gower; Chrislind Charenzenke,

                                                           Defendants—Appellees.


                  Appeal from the United States District Court
                    for the Southern District of Mississippi
                            USDC No. 3:18-CV-509


   Before Smith, Stewart, and Graves, Circuit Judges.
   Per Curiam:*
          Dean C. Boyd, Mississippi prisoner # 167698, appeals the summary
   judgment dismissing his 42 U.S.C. § 1983 civil rights complaint due to the
   failure to exhaust available administrative remedies.




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60323        Document: 00516264184        Page: 2    Date Filed: 04/01/2022




                                    No. 20-60323


          We review the grant of summary judgment for failure to exhaust de
   novo and apply the same standard as the district court. Dillon v. Rogers, 596
   F.3d 260, 266 (5th Cir. 2010). Summary judgment is proper “if the movant
   shows that there is no genuine dispute as to any material fact and the movant
   is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a).
          Section 1983 complaints challenging prison conditions have been
   properly exhausted when the plaintiff “‘complete[d] the administrative
   review process in accordance with the applicable procedural rules.’” Jones
   v. Bock, 549 U.S. 199, 218 (2007) (quoting Woodford v. Ngo, 548 U.S. 81, 88
   (2006)). We take judicial notice of the Administrative Remedy Program
   (ARP) adopted by the Mississippi Department of Corrections and posted on
   its website in the inmate handbook. See Coleman v. Dretke, 409 F.3d 665, 667
   (5th Cir. 2005).
          Boyd has not raised a genuine dispute regarding his exhaustion of
   administrative remedies as he conceded that he did not pursue his grievance
   through the two-step process before filing his complaint. See Gonzalez v.
   Seal, 702 F.3d 785, 788 (5th Cir. 2012). His argument that he satisfied the
   ARP process is belied by the record. Furthermore, Boyd cannot be excused
   from the exhaustion requirement as it is mandatory and not subject to
   exceptions based on the circumstances in individual cases. See Jones, 549
   U.S. at 211. He has not raised a genuine issue of material fact as to whether
   the prison grievance procedures are so opaque that they are “incapable of
   use.” Ross v. Blake, 578 U.S. 632, 643 (2016). We decline to consider Boyd’s
   argument raised for the first time on appeal that he later filed multiple
   grievances relating to the events that are the subject of this lawsuit and
   pursued those grievances to the conclusion of the ARP process. See Leverette
   v. Louisville Ladder Co., 183 F.3d 339, 342 (5th Cir. 1999).
          AFFIRMED.




                                          2